discretionary.   See NRS 176A.100(1)(c). We conclude that the district

court did not abuse its discretion at sentencing, and we

            ORDER the judgment of conviction AFFIRMED.




                                                              J.
                                   Hardesty



                                   Par_raa-uirre



                                   Cherry


cc: Hon. James Todd Russell, District Judge
     State Public Defender/Carson City
     Attorney General/Carson City
     Carson City District Attorney
     Carson City Clerk




                                     2